Citation Nr: 0506676	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-24 955	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
August 1971 to March 1972 and had active service in which he 
served under honorable conditions from March 1972 to January 
1973.  This matter arises from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which denied entitlement to 
service connection for PTSD.

The veteran was afforded a personal hearing at the RO before 
the undersigned veterans law judge in May 2004.  A transcript 
of the hearing is associated with the claims folder.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As part of his September 2001 claim, the veteran provided an 
11-year history of receiving treatment for his PTSD through 
the Springfield Vet Center and Hartford Vet Center.  He also 
indicated in an April 2002 statement that he had had been 
hospitalized on multiple occasions at the Northampton VA 
Medical Center (VAMC).  In a letter dated in May 2003, the 
veteran's treating counselor reported that the veteran had 
been receiving services through the Springfield Vet Center 
since 1988.  There is no indication that the RO made any 
attempt to obtain them.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Northampton VAMC, the Springfield Vet 
Center, and Hartford Vet Center since 
1973.

2.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the April 2003 Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


